This cause comes on to be heard upon the motion of the defendant in error to dismiss the appeal of the plaintiffs in error for failure to file briefs within the time prescribed by rule 7 (20 Okla. viii, 95 Pac. vi) of this court. It seems that on the 9th day of January, 1912, plaintiffs in error filed a motion for an extension of time within which to file their brief, which motion was granted on the 30th day of January, 1912, allowing sixty days for that purpose.
As that time has expired and no application for further time or any briefs have been filed, the appeal must be dismissed.
All the Justices concur.